Title: To Thomas Jefferson from Samuel Smith, 4 May 1801
From: Smith, Samuel
To: Jefferson, Thomas


               
                  Sir/
                  Nav Dep 4th. May 1801
               
               Agreably to your request, I will endeavour to give as correct an idea of the Navy of the United States, as my short acquaintance with this Department will enable me to do.
               On the 4th. March last, the Navy of the United States consisted of
               
                  
                     5
                     frigates
                     of
                     44
                     guns
                  
                  
                     3
                     "
                     "
                     36
                     —
                  
                  
                     5
                     "
                     "
                     32
                     —
                  
               
               say thirteen frigates, those by the Law “Providing for the Naval Establishment of the United States” are retained, and of those six are directed to be kept in actual service in time of peace—The residue of the fleet (all or any of which the President is authorised to sell) consisted of
               
                  
                     
                     }
                     3
                     ships
                     of
                     18 guns
                  
                  
                     1
                     ship
                     of 32 guns
                     2
                     brigs
                     of
                     16
                  
                  
                     3
                     "
                     of 26 guns
                     1
                     "
                     "
                     14
                  
                  
                     3
                     "
                     of 24 guns
                     1
                     "
                     "
                     12
                  
                  
                     1
                     "
                     of 22 guns
                     2
                     Schrs.
                     "
                     12
                  
               
               say Seventeen Sail—It has been deemed proper to retain the two Schooners to act as Tenders, for which they are particularly calculated by their being very fast Sailors, & capable of laying nearer the wind than square rigged Vessels can—The others are ordered thus—at Boston—3—at New York—3—at Philadelphia 3—at Norfolk—1—at Balto—5—As those arrive, they have been ordered to be sold—one (the Patapsco) is actually sold, at Philaa. for twenty four thousand dollars—It is submitted whether it would not be prudent to retain the George Washington (one of those that may be sold) dismantle her of her guns & employ her in carrying the tribute to Algiers—She is very burthensome, every way qualified for such purpose & may be sent to sea at a small expence. At this time Merchant ships are not easily procured. Freights required & obtained are enormously high. The whole of those ordered for sale, (except the Maryland, gone to France) it is expected will arrive in the course of the present month, & may be sold in all June—eight (including the one sold) being already arrived—
               The Six Frigates intended for actual Service, are 4 of 44 guns—to wit—the Constitution, President, Philadelphia and Chesapeake—two of 32 guns—to wit—the Essex and Adams. Those with the Schooners Enterprise & Experiment, are divided into two Squadrons. The first squadron, consisting of the President, Philadelphia & Essex frigates & Enterprize Schooner, is placed under the command of Capt Richd Dale, an officer held in very high estimation,—His ship will be the President—the Philadelphia will be commanded by Capt. Saml. Barron, the Essex by Capt. William Bainbridge, and the Enterprise by Lieutt. Commandant Andrew Sterrett. It is confidently expected, that this squadron will be at their rendezvous at Hampton road, in a complete state of preparation on the 10th. inst. No Commanders are as yet designated to the command of the other three Frigates & schooner. Capts. Truxtun & Preble are both informed that they are retained in Service. They are both considered Officers of great merit—the other four Captains are not yet determined on.
               
               The ships composing the Second squadron will be stationed thus. The Constitution at Boston. The Adams, at N York The Cheasapeak at Norfolk, and the Experiment either at Baltimore or Norfolk, & held in such a state of preparation, that they may be sent to sea at one month’s notice.
               The seven frigates that are to be laid up in ordinary, are (except the Boston,) ordered to the Eastern Branch of Potomac—That Port being under the immediate eye of Government, it is thought that they may lay there at small expence & in perfect security. The ships already ordered are, the General Greene, Congress, New York, United States, Constellation, & John Adams—On the arrival of the Boston, she also will be ordered to join them.
               The Estimate of the annual expence of each Squadron, when completed, is as follows, including pay, provisions & every expence incident thereto—
               
                  
                     2
                     frigates of
                     44
                     guns
                     Dolls
                     231.891
                  
                  
                     1
                     ditto
                     32
                     "
                     
                     75.000
                  
                  
                     1
                     Schooner
                     12
                     "
                     
                     
                         24.215
                     
                  
                  
                     
                     Total expence
                     $331.106
                  
               
               The annual expence of the second Squadron, having always their full complement of Officers on board, & being in all probability three months of every year at sea, may be estimated at 150,000 dollars—These Estimates will be reduced to two thirds the above in time of General Peace.
               Many of the Officers are already discharged (agreably to Law) from the service. When the whole fleet shall have returned, that operation may be compleated. It is certainly a very disagreable part of the duty, but will be done with much less offence, than was contemplated at it’s commencement. There are six pieces of ground purchased for the purpose of Navy Yards—to wit—New Hampshire, Boston, New York, Philadelphia, Washington, & Norfolk, at each of which Timber is collecting for the building of a 74 gun ship. There are also two extra frames for 74’s contracted for On those subjects, as well as other Contracts made by this Department, I will decline saying more, until I am better instructed.
               Returns of Public Stores are ordered to be made—until received, nothing compleat on that subject, can be submitted. It may, however, be agreable to know, that on the 1st April there was in Store, 352 tons Hemp, purchased at & under 200 Dollars ⅌ ton, now worth 350 Dolls—119 tons cordage, & about 4000 barrels salted provisions. I have directed all the old provisions to be sold—and 130 tons of Hemp. Our Commerce began to be distressed for want of Hemp, & it was thought so large a quantity would not soon be wanted for public service.
               I have the honor to be, Sir, Your most obt. Servt.
               
                  
                     S Smith
                  
               
            